Citation Nr: 1231187	
Decision Date: 09/11/12    Archive Date: 09/19/12

DOCKET NO.  08-25 963	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include generalized anxiety disorder and major depressive disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. J. In, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April 1944 to February 1946.  This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office in St. Louis, Missouri (RO).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is remanded to the RO via the Appeals Management Center (AMC) in Washington, DC.


REMAND

This case needs to be remanded for the third time because the AMC failed to comply with the Board's remand directives in its September 2011 remand.  

In September 2011, the Board remanded the Veteran's case finding that adequate notice has not been provided to the Veteran with regard to the unavailability of the records from the VA Medical Centers (VAMC) that the Veteran reportedly received treatments for his psychiatric disorder.  Previously, the AMC requested the Veteran's records from the Little Rock, Arkansas VAMC in June 2011; the AMC received a negative reply from both John L. McClellan Memorial Veterans Hospital and Los Angeles Heath Care System.  Specifically, it indicated that VA system showed no records of treatment of the Veteran at the John L. McClellan Memorial Veterans Hospital.  The Board instructed that the AMC should provide the Veteran with a written notice of the unavailability of these records that meets the requirements, specifically with regard to his Little Rock, Arkansas VAMC records.  However, this has not been done.  38 C.F.R. § 3.159(e) (2011).  AMC compliance with remand directives is not optional or discretionary and the Board errs as a matter of law when it fails to ensure remand compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  Accordingly, another remand is required so that the Veteran can be given a proper notice of the unavailability of his VA treatment records.

Furthermore, the Veteran has reported that since military service he had anxiety and depression symptoms associated with his experience in combat situations.  Most recently, in a June 2011 written statement, the Veteran claimed that he pulled casualties from the water onto the ship while landing troops and supplies on the beach during his service in the Navy during the World War II in the South Pacific Theater of War.  He described that he occasionally witnessed fatally wounded fellow soldiers whom he saw on a daily basis, which resulted in a psychological shock to him.  The medical evidence reflects that the Veteran is taking Buspar for his anxiety.

While the medical evidence of record shows a current diagnosis of a specific psychiatric disorder, the Veteran is competent to attest to the factual matters of which he had first-hand knowledge, such as stressful incidents that occurred on active duty, as well as observable symptoms since his military service.  See Layno v. Brown, 6 Vet. App. 465 (1994).  As such, while the case in on remand, he should be afforded an appropriate VA examination to determine the current existence and etiology of any current psychiatric disorder found.  38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is remanded for the following actions:

1.  The AMC must provide the Veteran and his representative with a proper notice that includes (a) the identity of the specific records that could be obtained, (b) an explanation as to the efforts that were made to obtain those records, (c) a description of any further action to be taken by VA with respect to the claims, and (d) that the Veteran is ultimately responsible for providing the evidence, as required by 38 C.F.R. § 3.159(e).  The Veteran and his representative must then be given an opportunity to respond.

2.  The AMC must advise the Veteran that he can submit alternative evidence to support his contention that service connection for an acquired psychiatric disorder is warranted.  This evidence may take the following forms, however, the Veteran may submit any other evidence he finds appropriate: statements from service treatment personnel, "buddy" certificates or affidavits, employment physical examinations, medical evidence from hospitals, clinics and private physicians by which or by whom the Veteran may have been treated, especially soon after discharge, letters written during service, photographs taken during service, pharmacy prescription records, and insurance examinations.

3.  Thereafter, the AMC must afford the Veteran an appropriate VA examination to determine the current existence and etiology of any psychiatric disorder found.  The claims file and all records on Virtual VA, as well as this remand, must be made available to the examiner in conjunction with the examination, and the examiner must specify in the report that the claims file and Virtual VA records have been reviewed.  The examiner must specify the dates encompassed by the Virtual VA records, if any, that are reviewed.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  Following a review of the evidence of record, as well as the Veteran's lay statements regarding his inservice stressors, the examiner must state whether any current psychiatric disorder is related to the Veteran's military service.

All opinions provided must include a complete rationale.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The report must be typed.

4.  The AMC must notify the Veteran that it is his responsibility to report for the scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for the scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

5.  The examination report must be reviewed to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AMC must implement corrective procedures.

6.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

7.  THIS APPEAL HAS BEEN ADVANCED ON THE BOARD'S DOCKET.  Expedited handling is required.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the AMC.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



